Citation Nr: 1755291	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  16-44 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  

2.  Entitlement to a rating in excess of 10 percent for chronic vasomotor rhinitis.

3.  Entitlement to a rating in excess of 10 percent for internal derangement of right knee with post traumatic arthritis (right knee disability).

4.  Entitlement to service connection for degenerative arthritis of the spine (back disability).

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Robert Chisolm, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the Air Force from January 12, 1951 to November 11, 1954 and from October 1, 1961 to August 20, 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A review of the evidence of record since the last August 2016 statement of the case (SOC) demonstrates that new evidence has been associated with the claims file. Specifically, VA obtained VA examinations in March 2017 which addressed the severity of the Veteran's right knee, hearing loss, rhinitis with right eustachian tube dysfunction.  A September 2016 VA opinion regarding TDIU was also obtained.  Further, VA treatment records dated from August 2015 to September 2016 have also been associated with the claims file.  A supplemental statement of the case (SSOC) must be furnished to the claimant when additional pertinent evidence is received after a SOC or the most recent SSOC has been issued.  38 U.S.C. § 7105; 38 C.F.R. § 19.31 (2017).

The Board recognizes that, although the Veteran's substantive appeal was received after February 2, 2013 (in September 2016), the automatic waiver provision does not apply because this additional evidence was obtained by VA and was not submitted by the Veteran.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration).  As noted above, this provision only applies to evidence submitted by the Veteran.  Therefore, the issues must be remanded to allow for AOJ consideration of the March 2017 VA examination and VA treatment records.  

Upon remand, the AOJ will have opportunity to review the additional evidence submitted by the Veteran, to include private medical opinions regarding the right knee, back and TDIU, as well.  

The Board notes that the Veteran filed a separate claim for TDIU in September 2916.  This issue is considered part and parcel of the Veteran's increased disability ratings claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Adjudication of this request for TDIU is inextricably intertwined with the above stated claims.

Therefore, the Board also finds that adjudication of the TDIU request must also be placed on hold until the AOJ adjudicates the above stated claims and then the TDIU request must be readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue an SSOC as to the issues on appeal  includes consideration of the September 2016 VA examination, the March 2017 VA examinations, and any other evidence that has been received since the August 2016 SOC, to include VA treatment records and private medical opinions.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be afforded the appropriate opportunity to respond. The appeal should then be returned to the Board for appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




